Affirmed; and Opinion Filed June 29, 2015.




                                                      In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-14-01113-CV

                       IN THE INTEREST OF A.M. AND A.M., CHILDREN

                          On Appeal from the 302nd Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DF-06-19556-302

                                  MEMORANDUM OPINION
                                Before Justices Fillmore, Myers, and Evans
                                         Opinion by Justice Evans
         Robert M. (Father) appeals from the trial court’s “Modified Order In Suit To Modify

Parent-Child Relationship.” For the reasons that follow, we affirm the trial court’s order.

         Father, an attorney representing himself pro se, brings a single issue complaining about

the trial court’s failure to award him attorney’s fees.1 Specifically, Father argues the trial court

abused its discretion because deemed admissions conclusively established his entitlement to an

attorney’s fee award of $29,568.92.2 Father fails to reference any legal authority to support his

contention. In the “Table of Contents” section of his brief, under “Index of Authorities,” Father

lists “n.a.” instead of a page reference. Moreover, the argument portion of his brief, consisting

    1
      The record reflects that Father is a non–practicing attorney. He also represented himself pro se in the trial
court below.
    2
      The two deemed admissions upon which Father relies are request for admission number 27 stating, “Due to
[Mother’s] activities in this case, reasonable attorney fees should be awarded to [Father]” and request for admission
number 28 stating “Reasonable attorney fees that should be awarded to [Father] is the amount charged to “Mother”
by her attorneys.”
of three short paragraphs, has several record references but does not contain a single legal

citation or any meaningful legal analysis.

        We hold pro se litigants to the same standards as licensed attorneys and require them to

comply with applicable laws and rules of procedure. See Bolling v. Farmers Branch Indep. Sch.

Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Our appellate rules have specific

briefing provisions that require Father to state concisely his complaint, provide an

understandable, succinct, and clear argument to support his contentions, and cite and apply

relevant law together with appropriate record references. See TEX. R. APP. P. 38.1(f), (h), and (i);

Bolling, 315 S.W.3d at 895. We are not required to sort through the record to find facts or

research relevant law that might support appellant’s position. See Valadez v. Avitia, 238 S.W.3d
843, 845 (Tex. App.—El Paso 2007, no pet.). Because Father has failed to adequately brief his

sole issue in compliance with the rules of appellate procedure, his complaint presents nothing for

our review.

        Even if appellant had made an argument for us to consider, an award of reasonable

attorney’s fees in a suit affecting the parent-child relationship is within the trial court’s discretion

under the family code. See TEX. FAM. CODE ANN. § 106.002 (West 2014); Tucker v. Thomas,

419 S.W.3d 292, 296 (Tex. 2013) (“Section 106.002, applicable to all SAPCRs, invests a trial

court with general discretion to render judgment for reasonable attorney’s fees to be paid directly

to a party’s attorney.”) (citing Lenz v. Lenz, 79 S.W.3d 10, 21 (Tex. 2002) (“An attorney’s fees

award in a suit affecting the parent-child relationship is discretionary with the trial court.”)).

Father acknowledges this in his brief. As such, even if the requests were appropriate and

properly considered by the trial court, the deemed admissions cannot limit the discretion of the

trial court when it decides whether and how much attorney’s fees to award. See Satterfield v.

Huff, 768 S.W.2d 839, 841 (Tex. App.—Austin 1989, writ denied).

                                                  –2–
       We affirm the trial court’s order.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE
141113F.P05




                                            –3–